Citation Nr: 1508596	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical uterine condition, to include cysts and tumors.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1982 to February 1986.  Significantly, while the Veteran's active service did not begin until February 1982, records show that she enlisted in August 1981 under the delayed entry/enlistment (DEP) program.  In addition, the record indicates she was on inactive reserve status from February 1986 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was previously before the Board in March 2013 and April 2014, and was remanded in each instance for additional development. 

As was noted in the March 2013 and April 2014 Board remands, a review of the Veteran's service treatment records indicate that she has been evaluated for Graves' disease (hyperthyroidism).  The Veteran's formal claim in May 2007 did not state that she claimed service connection for hyperthyroidism but VA treatment records indicate that she now has or may have hyperthyroidism.  In addition, in a September 2014 letter to VA concerning her medical records, the Veteran mentions providing medical records concerning her Graves' disease.  Thus, the matter of whether the Veteran may wish to claim service connection for hyperthyroidism/Grave's disease is again referred to the RO for clarification.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS record, there is another paperless, electronic record in the Virtual VA system associated with the Veteran's claims.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file, or irrelevant to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In accordance with the April 2014 remand directives, the AOJ obtained a VA examination regarding the Veteran's claim.  Unfortunately, as will be explained herein, the VA examiner's medical opinion is inadequate in addressing this claim.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion that is adequate for adjudication purposes. 

Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, the Board remanded the Veteran's case to the AOJ in order to verify any period of active duty for training (ACDUTRA), verify the dates of the Veteran's diagnosis of a uterine condition, obtain additional treatment records, and have the Veteran undergo a VA examination to determine any current gynecological diagnoses.  Ultimately, the AOJ was able to verify that the Veteran did not serve on ACDUTRA at any point and that fibroids were originally diagnosed in 1991, not 1981.  In addition, the AOJ obtained updated treatment records from the Salem, Virginia VA Medical Center.

Following such development, and in accordance with the Board's remand, the Veteran was provided a second VA examination in November 2014.  The examiner reviewed the Veteran's file and conducted an in-person examination.  The examiner indicated the Veteran presently had a gynecological condition, fibroid uterus, and explained that the Veteran was not in service when she was diagnosed with fibroids, but rather was receiving care at a military medical facility as a dependent and was diagnosed sometime "after 1986."  

The examiner was asked to provide an opinion as to whether it was as likely as not that the Veteran had uterine or ovarian cysts prior to active duty or developed tumors or fibroids during active duty.  The examiner concluded that the Veteran did not have uterine or ovarian cysts prior to commencing her active duty military service in February 1982.  As rationale, she noted the entrance examination did not show uterine or ovarian cysts nor was there any documentation of pre-existing uterine or ovarian cysts.  The examiner concluded that the "intra-service period is silent for fibroids as a [gynecological] condition."

The examiner was next asked to provide an opinion as to whether there was clear and unmistakable evidence that the Veteran's gynecological condition pre-existed her February 1982 entrance into active duty and, if so, whether there was clear and unmistakable evidence that it did not undergo a permanent increase in severity during active duty from 1982 to 1986.  The examiner concluded that her review of the file showed the Veteran's current gynecological conditions did not pre-exist military service and that no evidence showed that military service permanently increased the severity of the present conditions.  The examiner did not provide a rationale for this determination.

Next, in determining that the Veteran's uterine condition was not incurred while on active duty, the examiner noted that no etiological association existed between any gynecological condition and the Veteran's military service.  The examiner did not provide an explanation or rationale for this conclusion.

Finally, the examiner was asked to render an opinion as to whether it was as least as likely as not that the claimed gynecological disorder was incurred in or aggravated during each period of ACDUTRA.  Despite post-remand evidence in the Veteran's file that showed no verified period of ACDUTRA, the examiner concluded that there was no evidence in the file demonstrating a permanent worsening of the claimed gynecological disorder during each period of ACDUTRA. 

The Board finds that the November 2014 examination report lacks proper rationale for conclusions made, and is, therefore, inadequate.  Further, it appears that the VA examiner transcribed her exact answers to the above questions from a VA examination addendum she completed for this Veteran in January 2014.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, a bare conclusion unsupported by a rationale or clinical evidence, such as the one given by the VA examiner, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Therefore, a remand is necessary in order to obtain an adequate opinion.

Finally, the Board notes that the most recent VA treatment records in the claims file are dated through December 2014.  Updated records from VA should also be obtained and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to her claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand the AOJ should obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).

 Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appropriate steps should be taken to obtain all VA records of treatment or evaluation of the Veteran for any gynecological condition since December 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The records obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, the Veteran should be afforded an appropriate VA gynecological examination, if required by the examiner, to evaluate the etiology of her uterine condition.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner should clearly indicate whether the Veteran now has any gynecological condition and provide the diagnosis as to each such condition.  Then, with regard to each condition: 

a) The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's current gynecological condition pre-existed her February 1982 entrance into active duty and, if so, whether there is also clear and unmistakable evidence that it did not undergo a permanent increase in severity during active duty, from 1982 to 1986. 

b) If it is found that the claimed gynecological condition did not both pre-exist the 1982 entry into active duty and underwent no permanent increase during active duty from 1982 to 1986 (using the clear and unmistakable evidence standard as to both of these determinations), then the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the claimed gynecological disorder was incurred during the Veteran's period of active duty from 1982 to 1986. 

In reaching these determinations the examiner should use the standard of whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable) in determining both whether a gynecological disorder pre-existed active military service and, if so, whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable) it underwent any increase in service that was part of its natural progress. 

The rationale for all opinions expressed must be discussed.  If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should explain why, if possible. 

3.  Following the completion to the extent possible of the development requested above, the AOJ should readjudicate the claim for service connection for a cervical uterine condition, to include cysts and tumors.  If the claim remains denied, the Veteran and her representative should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).






